EXHIBIT 10.11

 

Prudential Financial, Inc. Non-Employee Director Compensation Summary

(As adopted on March 8, 2005, effective April 1, 2005)

 

  •   Upon becoming a director, each non-employee director (a “Director”)
receives a one-time grant of $100,000 in Prudential Financial stock units that
are deferred until retirement from the Board.

 

  •   Each Director receives an annual retainer of $160,000, of which 50% is
automatically deferred in units of Prudential Financial stock payable upon
retirement under The Prudential Deferred Compensation Plan for Non-Employee
Directors. The remaining 50% may be deferred at the Director’s option.

 

  •   All Committee Chairpersons receive an additional $10,000 retainer.

 

  •   Audit Committee members receive an annual committee retainer of $15,000.

 

  •   Members of the Finance, Investment, Compensation and Corporate Governance
and Business Ethics Committees receive an annual committee retainer of $5,000.

 

  •   There are no meeting fees, other than fees for attending meetings of the
Community Resources Committee (which generally meets on a day separate from
Board meetings). Members of this committee receive $1,250 per meeting.